Citation Nr: 0831658	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  96-12 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral tinnitus.  

2.  Entitlement to service connection for a skin disorder 
claimed as chemical burns.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to October 
1978, and from December 1990 to September 1991; he retired 
from the Army National Guard in September 1997.  

This case came before the Board of Veterans' Appeals (Board) 
initially on appeal from September 1995 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which, in pertinent 
part, granted entitlement to service connection for tinnitus 
and assigned an initial noncompensable rating, effective 
September 21, 1991.  

The veteran's higher rating appeal was remanded by the Board, 
in October 2000 and in February 2004, for additional notice 
and development.  

In a November 2005 decision, the Board determined that the 
veteran's claim for a higher initial (compensable) rating for 
tinnitus was subject to a stay for claims affected by the 
U.S. Court of Appeals for Veterans Claims (Court) decision in 
Smith v. Nicholson, 19 Vet. App. 63, 78, (2005).

In Smith, the Court held that the pre-1999 and pre-June 13, 
2003, versions of Diagnostic Code 6260 required the 
assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation of its own regulations, 38 
C.F.R. § 4.25 and Diagnostic Code 6260, which limit a veteran 
to a single disability rating for tinnitus, regardless of 
whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  This issue is now before the Board for 
further appellate action.

In a January 2006 rating decision, the RO denied entitlement 
to service connection for a skin disorder claimed as chemical 
burns and for a psychiatric disorder.  The veteran perfected 
an appeal to both issues.

Although the veteran requested a hearing in June 2006 in 
connection with his claims on appeal, this hearing request 
was withdrawn by the veteran's representative in a November 
2006 letter.  See 38 C.F.R. § 20.704(e) (2006).  Therefore, 
the Board will proceed with a decision in this case.

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims decided herein has been accomplished.

2.  Prior to June 10, 1999, the veteran's tinnitus did not 
most nearly approximate persistent.

3.  From June 10, 1999, the veteran has manifested recurrent 
tinnitus.

4.  The veteran does not have a chronic skin disorder as a 
result of in-service chemical burns.  


CONCLUSIONS OF LAW

1.  For the period prior to June 10, 1999, the criteria for 
an initial compensable rating for tinnitus are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.21, 
4.87a, Diagnostic Code 6260 (1991-1998).

2.  For the period from June 10, 1999, the criteria for a 10 
percent rating, but not higher, for tinnitus are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.1-4.10, 
4.21, 4.87, Diagnostic Code 6260 (1999-2007).

3.  The criteria for service connection for a skin disorder 
claimed as chemical burns are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

With respect to the veteran's claim for entitlement to a 
higher initial rating for tinnitus, this appeal arises from 
disagreement with the initial evaluation following the grant 
of service connection.  The Courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  However, it this instance, service connection was 
granted prior to the enactment of the VCAA.  On remand, a 
February 2004 letter notified the veteran of what evidence he 
needed to substantiate his higher rating claim, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claim, 
including any evidence in his possession that pertains to his 
claim.  Clearly, this notice met Pelegrini's content of 
notice requirements, but not the VCAA's timing of notice 
requirement.  However, after this notice, the veteran's claim 
was readjudicated in an April 2005 supplemental statement of 
the case (SSOC).

Regarding the veteran's service connection claims, a January 
2005 pre-rating letter notified the veteran of the evidence 
needed to substantiate his claims for service connection.  
This letter also satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

The veteran has substantiated his status as a veteran.  While 
it was not until a March 2006 post-rating letter that the RO 
informed the appellant of how initial disability ratings 
and/or effective dates are assigned and the type of evidence 
that impacts those determinations, the timing of this notice 
is not shown to prejudice the appellant.  As the Board's 
decision herein denies service connection for a skin disorder 
claimed as chemical burns and for an initial compensable 
rating prior to the June 1999, the effective date of a change 
in the criteria for rating tinnitus, no (other) disability 
rating or effective date is being, or is to be, assigned.  
Although the Board is granting a 10 percent rating for 
tinnitus effective with the date of change in the rating 
criteria, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman as 
discussed above.  Further, after being afforded opportunity 
to respond, a May 2006 statement of the case (SOC) reflects 
readjudication of the service connection claim.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2007).  See also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service treatment records, post-service private and VA 
medical records, and reports of VA examinations.  Also of 
record and considered in connection with each claim herein 
decided are various written statements provided by the 
veteran and by his representative, on his behalf.  

The regulations provide that when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or reexamination 
scheduled in conjunction with an original compensation claim 
the claim shall be rated based on the evidence of record. 38 
C.F.R. § 3.655(b) (2007).

In this case, the Board determined that another examination 
was warranted with regard to the veteran's claim for a higher 
initial rating.  The veteran failed to report for 
reexamination in 2004 in connection with his tinnitus claim.  
He has not provided good cause for his failure to report for 
a VA examination.  Since the reexamination had been scheduled 
in connection with an original compensation claim, there is 
no further duty to assist and this claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b).  

The Board also acknowledges that the veteran has not been 
afforded a VA examination or medical opinion in response to 
his claim for a skin disorder claimed as chemical burns, but 
has determined that no such examination or opinion is 
required.  The medical evidence of record is sufficient to 
decide the claim and there is no reasonable possibility that 
such an examination would result in evidence to substantiate 
the claim.  In this regard, the Board notes that the record 
is negative for evidence establishing that the veteran has 
been found to have a chronic disability resulting from his 
in-service chemical burns.  Upon VA examination in December 
1991, the veteran's skin was clear, and the records of 
treatment from the VA Medical Center (VAMC) contain no 
findings of abnormalities of the veteran's skin.  Therefore, 
the Board has determined that remanding the case to schedule 
a VA examination would serve no useful purpose and would only 
result in further delay of the case.  Thus, there is no 
requirement for VA to arrange for another medical examination 
and/or to obtain a medical opinion in connection with the 
claims being herein decided.  See 38 U.S.C.A. § 5103A(d); 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  
See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per 
curium).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the appellant or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters being 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Higher Rating for Tinnitus

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

The RO originally assigned a noncompensable evaluation for 
the veteran's tinnitus pursuant to 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1995), which prescribed a 10 percent 
evaluation for tinnitus that was persistent, as a symptom of 
a head injury, concussion, or acoustic trauma.  See 38 C.F.R. 
§ 4.31.  However, effective June 10, 1999, the criteria for 
evaluating tinnitus was amended to provide for the assignment 
of a maximum 10 percent rating for recurrent tinnitus.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2007); see also 64 
Fed. Reg. 25,202-25,210 (May 11, 1999).  A new law or 
regulation applies, if at all, only to the period beginning 
with the effective date of the new law or regulation.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

As noted above, the criteria for rating tinnitus was changed 
effective June 10, 1999.  Therefore, the Board must consider 
whether the veteran is entitled to a compensable rating for 
tinnitus under the criteria in effect prior to June 10, 1999, 
and whether he is entitled to a compensable rating for 
tinnitus under the criteria in effect from June 10, 1999.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran contends that his tinnitus warrants a compensable 
evaluation.  

Prior to June 10, 1999, the Board finds that the veteran's 
tinnitus did not more nearly approximate the criteria for an 
initial compensable evaluation under the former criteria for 
rating tinnitus as the evidence shows that the veteran 
experienced only periodic tinnitus.  In this regard, the 
veteran reported having periodic tinnitus during VA 
audiological examinations performed in July 1993, December 
1994, and December 1998.  An April 1996 private treatment 
evaluation reflects that the veteran began to experience 
tinnitus in March 1993.  Thus, there is no evidence that the 
veteran experienced persistent tinnitus for the period prior 
to June 10, 1999.  As the veteran did not experience 
persistent tinnitus for the period prior to June 10, 1999, a 
preponderance of the evidence is against the claim; and a 
compensable rating is not warranted under the former version 
of Diagnostic Code 6260.  

Regarding the period beginning June 10, 1999, the current 
version of Diagnostic Code 6260 provides for a 10 percent 
rating for recurrent tinnitus.  While the veteran has not 
submitted evidence showing that his tinnitus has increased in 
severity during this period, and failed to report for VA 
examination, the Board finds that the evidence of record 
establishes the presence of recurrent tinnitus.  Therefore, 
resolving all doubt in the veteran's favor, the Board 
concludes that a 10 percent rating is warranted for the 
veteran's tinnitus from June 10, 1999, under the current 
version of Diagnostic Code 6260.  

The veteran has been assigned the maximum schedular rating 
available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 
6260.  In addition, the Board notes that Diagnostic Code 6260 
was amended again effective June 13, 2002, to prohibit the 
assignment of separate 10 evaluations for right and left ear 
tinnitus.  As there is no legal basis upon which to award an 
increased rating or separate schedular evaluations for 
tinnitus in each ear, a rating in excess of 10 percent from 
June 10, 1999, is not warranted.

III.  Service Connection for a Skin Disorder Claimed as 
Chemical Burns

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  See Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the veteran's contentions that 
service connection is warranted for a skin disorder claimed 
as a residual of in-service chemical burns, the Board finds 
that evidence of record is against a finding that there is a 
current chronic disability. 

Service treatment records show that the veteran incurred 
sulfuric acid burns to the face and right arm in May 1991.  
Erythema and a small vesicle were noted and treated with 
cleansing and Bacitracin medication.  No chronic skin 
disorder resulted.  The veteran's separation examination 
report shows clinical findings for his skin were normal.  

The post-service medical evidence of record is negative for 
evidence of chronic residuals from the veteran's in-service 
chemical burns.  Upon VA examination in December 1991, the 
veteran's skin was noted to be clear.  Private and subsequent 
VA medical records are entirely negative for treatment or 
complaints pertaining to the veteran's skin and clinical 
findings have been normal.  Various treatment records have 
reflected no skin discoloration, lesions, dryness or 
ictericia.

There is no competent evidence showing that the veteran's 
chemical burns during service resulted in a chronic skin 
disorder.  Absent such evidence the necessary element for 
service connection of a current disability is not shown.

The evidence is against a finding of any current skin 
disability due to service.  Absent proof of the existence of 
the disability being claimed, there can be no valid claim.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Accordingly, the Board must conclude 
that the preponderance of the evidence is against the claim.


ORDER

A 10 percent rating for tinnitus, from June 10, 1999, is 
granted, subject to the law and regulations governing the 
payment of VA compensation benefits.  

Entitlement to service connection for a skin disorder claimed 
as chemical burns is denied.


REMAND

The Board finds that additional development is necessary 
before rendering a decision with respect to the veteran's 
claim for service connection for an acquired psychiatric 
disorder.  

In this case, while the veteran's VA medical records reflect 
treatment only for alcohol dependence, a private April 1999 
psychiatric evaluation shows that the veteran was diagnosed 
with major depression and an anxiety disorder due to his 
physical condition and stressors from his Gulf War 
experience.  This evidence of a psychiatric disorder and 
association with the veteran's active duty service triggers 
VA's duty to provide the veteran with an examination in 
response to his claim for service connection.  

Given the veteran's assertions, and, in light of the medical 
evidence noted above, the Board finds that further VA 
examination to obtain a medical opinion needed to resolve the 
claim is warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

The RO should arrange for the veteran to undergo a VA 
psychiatric examination, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to any scheduled examination, without good cause, 
may well result in a denial of the original claim for service 
connection (as the claim will be based on the evidence of 
record).  38 C.F.R. § 3.655.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination(s) sent 
to the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records. The claims file 
currently includes treatment records from the San Juan VAMC 
dated from June 2, 1993 to October 22, 2001 and from January 
9, 2003 to March 9, 2005.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the San Juan VAMC, following the procedures prescribed in 38 
C.F.R. § 3.159 as regards requesting records from Federal 
facilities.

Prior to readjudication of the claim, the RO should also give 
the veteran another opportunity to present information and 
evidence pertinent to the claim remaining on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the San 
Juan VAMC all outstanding records of 
evaluation and/or treatment of the 
veteran, from October 2001 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to the claim remaining on 
appeal.

The RO should explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
appellant that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  As needed, the RO should have any 
documents in, or added to, the record 
that are in Spanish translated into 
English prior to any scheduled 
examination.  All translations should be 
associated with the claims file.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
psychiatric examination, by a physician, 
at an appropriate VA medical facility.

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The examiner should identify all 
psychiatric disorder(s) currently 
present.  With respect to each diagnosed 
disorder, after review of the claims file 
and examination of the veteran, the 
physician should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that such disorder (1) was incurred in or 
aggravated by active duty service or (2) 
was caused or aggravated by a service-
connected disability, to include hearing 
loss, tinnitus, and degenerative joint 
disease of the right ankle as a result of 
an injury.  The physician should also 
offer an opinion as to whether it is 
possible to distinguish the symptoms and 
effects of the veteran's alcohol 
dependence from those attributable to any 
other psychiatric disorder found.  If it 
is not medically possible to do so, the 
physician should clearly so state.  If 
aggravation of any nonservice-connected 
psychiatric disability by a service-
connected disability is found, the 
physician should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.

The physician should set forth all 
examination findings, along with the 
complete rationale for any opinions 
expressed, in a printed (typewritten) 
report.

6.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for an acquired psychiatric 
disorder, on a direct and secondary 
basis, in light of all pertinent evidence 
and legal authority.

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


